Title: To Thomas Jefferson from James Currie, 18 November 1793
From: Currie, James
To: Jefferson, Thomas



Hble Sir
Richmond Novr. 18th. 1793

I very lately did myself the honor of addressing you wherein I sollicited your own very particular and pointed attention to my affair vs. Griffin. I have only further on this head to inform you that he G. last Henrico
 
Court, has rendred in a schedule of his Estate, and taken The Oath of Insolvency. I have never seen him being sick at that time I could not be out as usual. I thought proper to give you (as my particular friend) this information, that you may Order and have done whatever (if you please) my now situation requires. I wish Mr. Bartons or his Successor’s agency may not (I hope it will not) make a very essential difference to me in this business. I hope youll excuse my so frequently intruding upon you in this affair and believe me always, with the most respectfull deference—Dr Sir yr most Ob H Serv

Jas. Currie

